Title: Thomas Jefferson to Charles Christian, 21 March 1812
From: Jefferson, Thomas
To: Christian, Charles


          
                  Sir 
                   
                     Monticello 
                     Mar. 21. 12
          
                  
                  I have duly recieved your favor of the 10th inst. proposing to me to join in a contribution for the support of the family of the late mr Cheetham of New York. 
                  private charities, as well as contributions to public purposes in proportion to every one’s circumstances, are certainly among the duties we owe to society, & I have never felt
			 a wish to withdraw from my portion of them. the general relation in which I, some time since, stood to the citizens of all our states, drew on me such multitudes of these applications as exceeded
			 all
			 resource. nor have they much abated since my retirement to the limited duties of a private citizen, & the more limited resources of a private fortune. they have obliged me to lay down as a
			 law of
			 conduct for myself, to restrain my contributions for public institutions to the circle of my own state, & for private charities to that which is under my own observation. and these calls I
			 find
			 more than sufficient for every thing I can spare. nor was there any thing in the case of the late mr Cheetham, which could claim with me to be taken out of a general rule. on these considerations I must decline the contribution you propose, not doubting that the efforts of the family itself, aided
			 by those who stand in the relation to them of neighbors and friends, in so great a mart for industry as they are placed in, will save them from all danger of want or suffering. with this apology
			 for returning the paper sent me, unsubscribed, be pleased to accept the tender of my respect
          
            Th:
            Jefferson
        